DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Published Patent Application No. 2005/0135752 (hereinafter “Kiani”).
Regarding claim 1, Kiani teaches an adapter (310, 810) for mating with an optical fiber connector (110, 210), the optical fiber connector comprising a connector housing holding multiple optical fibers (par. [0042]), a flexible latch arm (114, 222, 510, 532, 542, 786) having a font end and a rear end spaced apart rearward of the front end, and a remote release  (116, 330) comprising a front section configured to slide rearward along the flexible latch arm to depress the flexible latch arm (pars. [0040]-[0048]), the adapter comprising: 

Regarding claim 2, Kiani teaches that the channel is configured to allow the front section of the remote release to slide rearward along the flexible latch arm within the channel to depress the flexible latch arm (par. [0082]).
Regarding claim 3, Kiani teaches that the upper wall of the outer housing is configured to unlatch from the flexible latch arm when the flexible latch arm is depressed (par. [0079]).
Regarding claim 4, Kiani teaches that the lower wall is configured to slidably engage the optical fiber connector without latching (par. [0060]).
Regarding claim 5, Kiani teaches that the adapter is configured to mate with a plurality of optical fiber connectors (par. [0042]).
Regarding claim 6, Kiani teaches that the channel is a first channel, the outer housing further comprising a second channel (Figs. 3, 4, 8).
Regarding claim 7, Kiani teaches that the latch opening is a first latch opening aligned with the first channel, the upper wall further comprising a second latch opening aligned with the second channel (320A,B).
Regarding claim 13, Kiani teaches that the adapter comprises a transverse wall extending between the upper wall and the lower wall at a location longitudinally spaced apart from the first end portion of the outer housing (Figs. 3, 4, 8).
Regarding claim 14, Kiani teaches that the transverse wall includes a socket configured to receive a ferrule (260) of the optical fiber connector.
Regarding claim 15, Kiani teaches that the optical fiber connector is a duplex connector comprising first and second cylindrical ferrules (pars. [0035], [0043]).
Regarding claim 16, Kiani teaches that the optical fiber connector is a multi-fiber connector comprising a multi-fiber ferrule (par. [0042]).











Allowable Subject Matter
Claims 17-21 are allowed.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8-12, the prior art of record, including the prior art cited in the parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the upper wall comprises a first longitudinal rib projecting inwardly along the transverse axis toward the lower wall and the lower wall comprises a second longitudinal rib projecting inwardly along the transverse axis toward the upper wall.
Regarding claims 17-21, the prior art of record, including the prior art cited in the parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a first longitudinal rib formed on the inner surface of the upper wall at a location spaced apart along the width of the outer housing between the first side wall and the second side wall and a second rib formed on the inner surface of the lower wall at a location spaced apart along the width of the outer housing between the first side wall and the second side wall, the first and second ribs being aligned along the width of the outer housing, the first rib being spaced apart from the second rib along the transverse axis by a transverse gap, wherein the first longitudinal rib and the second longitudinal rib are located between the first and second channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883